Title: To Thomas Jefferson from Tench Coxe, [ca. June 1791]
From: Coxe, Tench
To: Jefferson, Thomas



[ca. June 1791]

Mr. Coxe has the honor to enclose to Mr. Jefferson a state of the exports of Sugar, coffee, cocoa and Cotton from Surinam for 1787, and some smaller articles for other years. None of these articles can be shipt elsewhere than to Europe, nor in any other than Dutch bottoms.
A Dutch Merchant having informed Mr. Coxe that he has furnished Mr. Fitzsimmons with the Dutch account of Duties for Mr. Jefferson they are omitted to be noticed here.
East India goods (except Spices) can yet be shipt to Holland from the United States but this it is expected will very soon be altered.
American built Ships can be bought and employed as Dutch Ships, except in the Fisheries, East India Trade, and West India Trade, about which there is some uncertainty.
All foreigners are prohibited at the Dutch East India settlements, beyond Good Hope, into which port all are admitted.
All kinds of meal are prohibited to be imported into Holland, all other goods are admitted on low duties, spices (and I suspect fish) excepted.
All kinds of goods may be shipt from Holland.
No distinction is made between foreign ships. Nor any between native and foreign except in the East India Trade, fisheries and West India Trade.
